DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2014/0102294) in view of Muscas (US 2012/0037112),  Rober et al. (US 2005/0284289), and Advances in Powder Metallurgy (chapter 6 by I. Todd and A. T. Sidambe). 

5.     Regarding to Claim 1, Klein teaches a method of manufacturing a piston (100) [as can be seen from Figure 1 in Klein] comprising an upper part (crown 101, described in paragraph 0012 and can be seen from Figure 1 in Klein) providing an upper combustion surface (a top surface of 106, as described in paragraph 0012 and can be seen from Figure 1 in Klein) including a top land (a top land of groove 103), a land ring (117), a combustion bowl (106, as described in paragraph 0012 and can be seen from Figure 1 in Klein) and an undercrown surface (bottom surface of 106) formed under the combustion bowl (106) [as can be seen from Figure 1 in Klein]; and a lower part (skirt 102 including pin bosses 110 as described in paragraph 0012 and 0014 in Klein) including pin bosses (110, as described in paragraph 0014 in Klein), a piston skirt (102) formed under the undercrown surface (bottom surface of 106, as can be seen from Figure 1 in Klein), an oil cooling gallery (cooling gallery 105, as described in paragraph 0018 in Klein) having a floor (lower boundary 119, as described in paragraph 0018 and can be seen from Figure 1 in Klein); forming the lower part (skirt 102) with a process (a subsequent machining step to form fins 121 in the lower piston part and machining operation to remove material from a portion of the cooling fin block provided in the lower part, as described in paragraph 0026 and 0029 in Klein) other than metal injection molding [as described in paragraph 0026 and 0029 in Klein], and joining (step of joining, as described in paragraph 0012 in Kline) the upper part (101) and the lower part (102) [as described in paragraph 0012 in Kline]. 
Klein discloses the cooling gallery may be provided with one or more apertures allowing oil to exit and enter the cooling gallery (paragraph 0018 in Klein), however does not explicitly disclose the location of the apertures being in a floor. Muscas however discloses an oil gallery (50, as described in paragraph 0039 and can be seen from Figure 1 and 3 in Muscas) including a floor (48, as described in paragraph 039 and can be seen from Figure 1 and 3 in Muscas) with inlets and outlet openings (oil feed or inlet 52; oil drain hole or outlet 54, as described in paragraph 0039) for inlet and outlet of cooling oil (as described in paragraph 0039 in Muscas). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the oil gallery in Klein to include inlet and outlet openings in a floor of the cooling gallery, as a known technique used for improving fluid flow and cooling operations. 
However, Klein modified by Muscas does not explicitly disclose the method of manufacturing comprising forming the upper part with metal injection molding. Rober et al. however, teaches a piston part made from metal injection molding [as described in paragraph 0018 and 0026 in Rober et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piston in the combination of Klein and Muscas to be manufacturing by metal injection molding, as taught by Rober et al. to inexpensively manufacture the piston [as described in paragraph 0018 in Rober et al.]. 
			However, the combination of Klein, Muscas and Rober et al. does not explicitly disclose the preparing an injectable starting material including a binder and a metal powder; processing the injectable starting material to mold the upper part; and leaching out the binder of the molded upper part after injection.  Todd et al., however discloses a method including preparing an injectable starting material including a binder and a metal powder, processing the injectable starting material to a mold, and leaching out the binder  [as described in page 109-110 in Todd et al.].  Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination of Klein, Muscas, and Rober et al. to include a binder and a metal powder as starting material, injecting the starting material into a mold and leaching out the binder, as taught by Todd et al. as a known technique used to improve similar methods. 
			 

6.    Regarding to Claim 2, the combination of Klein,  Muscas, Rober et al., and Todd et al. teaches the method of manufacturing of claim 1, further comprising: sintering the molded upper part to obtain at least one metallic property [as described in paragraph 0026 and 0029 in Rober et al.].

7.    Regarding to Claim 5, the combination of Klein, Muscas, Rober et al., and Todd et al. teaches the method of manufacturing of claim 1, wherein the upper part (101 in Klein) is formed in a first blank and the lower part (skirt 102 including pin bosses 110) is formed in a second blank [as can be seen from Figure 1 in Klein].

8.   Regarding to Claim 6, the combination of Klein,  Muscas, Rober et al., and Todd et al. teaches the method of manufacturing of claim 1 having an upper part (101 in Klein) and a lower part (102, 110 in Klein) joined together.  However Klein does not explicitly disclose the joining of parts being by sinter bonding.  Rober et al. however, teaches two parts joined by sinter bonding [as described in paragraph 0026 in Rober et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Klein,  Muscas, Rober et al., and Todd et al. to include the upper and lower part being joined together by sinter bonding, as taught by Rober et al., as a well-known method of securely joining two parts [as described in paragraph 0026 in Rober et al.].

9.    Regarding to Claim 7, the combination of Klein,  Muscas, Rober et al., and Todd et al. teaches the method of manufacturing of claim 1, wherein the joining the upper part (101 in Klein) and the lower part (102 in Klein) further comprising: performing induction welding or friction welding (as described in paragraph 0012 in Klein) to join the upper part (101 in Klein) and the lower part (skirt 102 including pin bosses 110 in Klein) [as described in paragraph 0012 in Klein]. 


10.    Regarding to Claim 8, the combination of Klein,  Muscas, Rober et al., and Todd et al. teaches the method of manufacturing of claim 1, having a binder which is leached out [as described in page 109-110 in Todd et al.]. Todd et al. further teaches the leaching out of the binder of the molded part after injection comprising: heating to melt, decompose, and evaporate the binder [as described on page 127 line 4-6 in Todd et al.].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Klein, Muscas, Rober et al., and Todd et al., to include a thermal debinding step of leaching out a binder by heating to melt, decompose, and evaporate the binder, as further taught by Todd et al., as a well-known technique used for debinding. 

11.    Regarding to Claim 9, the combination of Klein,  Muscas, Rober et al., and Todd et al. teaches the method of manufacturing of claim 1, having a step of sintering of an upper part (101 in Klein) to a lower part (skirt 102 including pin bosses 110 in Klein) [as described in paragraph 0012 in Klein and paragraph 0026 and 0029 in Rober et al.]. However, the combination of Klein,  Muscas, Rober et al., and Todd et al. does not explicitly disclose setting a temperature for the sintering process and preforming sintering at the set temperature.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Klein,  Muscas, Rober et al., and Todd et al. to include setting a temperature and sintering at the set temperature, as a matter of common sense to better control the sintering process and improve manufacturing.  


12.	Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2014/0102294) in view of Muscas (US 2012/0037112), Rober et al. (US 2005/0284289), and Advances in Powder Metallurgy (chapter 6 by I. Todd and A. T. Sidambe), as applied to claim 1 above, in further view of Kawakami et al. (US 2019/0273986). 

13.    Regarding to Claim 4, the combination of Klein,  Muscas, Rober et al., and Todd et al. teaches the method of manufacturing of claim 1. However, the combination of Klein,  Muscas, Rober et al., and Todd et al. does not explicitly disclose the injection molding is obtained at a working temperature lower than the melting temperature of the metal powder.  However, Kawakami teaches a sintering step where a material is sintered at a temperature lower than the melting pint of the metallic fibers in a vacuum or in a non-oxidizing atmosphere [as described in paragraph 0138 in Kawakami].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection molding process in the combination of Klein,  Muscas, Rober et al., and Todd et al. to include a step of sintering at a lower temperature than a melting point of the material to provide a desired surface finish and improve strength of the product during sintering [as described in paragraph 0138 in Kawakami].   

14.	Claim 21 is  rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2014/0102294) in view of Muscas (US 2012/0037112),  Rober et al. (US 2005/0284289), Advances in Powder Metallurgy (chapter 6 by I. Todd and A. T. Sidambe), as applied to claim 1 above, in further view of  Cha (US 2014/0041222). 

15.   Regarding to claim 21, the combination of Klein,  Muscas, Rober et al., and Todd et al. teaches the method of manufacturing of claim 1. However, the combination of Klein, Muscas, Rober et al. and Todd et al. does not explicitly disclose the injectable starting material containing more than 90% by weight of the metal powder. Cha, however, teaches an injectable starting material (raw material for injection molding, as described in paragraph 0015 and 0039 in Cha) containing more than 90% by weight of the metal powder (93 % metal powder by weight, as described in paragraph 0015 and 0039 in Cha).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the starting material in the combination of Klein, Muscas, Rober et al. and Todd et al. to include more than 90% weight of metal powder, as taught by Cha, to enable having an improved combination of both fluidity and strength during injection [as described in paragraph 0039-0040 in Cha]. 

Response to Arguments
16.	Applicant’s arguments with respect to claim(s) 1-2,  5-9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant has amended claim 1 to recite “forming the lower part with a process other than metal injection molding; and joining the upper part and the lower part”. The prior art of Klein discloses the newly added limitations as rejected above in a new interpretation of the prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726